DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 15, 22, 24 filed on 10/07/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-25 are objected to because of the following informalities: 
Claim 1 (line 14), “each of which being output” should be changed to --each of the plurality of signals being output--.
Claim 9 (line 5), “a determination unit” should be changed to --the determination unit--.
Claim 9 (line 6), “the peak and a slope of the peak” should be changed to --the detected peak and a slope of the detected peak--.
Claim 12 (line 7), “a filtering process” should be changed to --the filtering process--.
Claim 12 (line 8), “where the linking detection” should be changed to --where the reliability of the linking detection--.
Claim 14 (line 2), “a moving range” should be changed to --the moving range--.
Claim 17 (line 10), “the peak and a slope of the peak” should be changed to --the detected peak and a slope of the detected peak--.
Claim 20 (line 1), “wherein in the case” should be changed to --wherein in a case--.

Claim 24 (line 10), “each of which being output” should be changed to --each of the plurality of signals being output--.
Claim 25 (lines 6-7), “the peak and a slope of the peak” should be changed to --the detected peak and a slope of the detected peak--.

Claim 2-16, 22 objected as being dependent from claim 1.
Claim 18-21, 23 objected as being dependent from claim 17.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oota (US 2008/0303925) in view of Katoh et al. (US 2003/0112343).
Regarding claim 1, Oota discloses an apparatus that moves a focus lens (focus lens included in image pickup lens 1, figure 1, paragraph [0020]), performs a scan operation of sequentially acquiring a focus signal (focus evaluation signal, figure 1, paragraphs [0020]-[0035]), and acquires a focus position of the focus lens based on the focus signal (figure 1, paragraphs [0027]-[0029]), the apparatus comprising:
at least one processor (microcomputer 9 and AF evaluated value generating circuit 8, figure 1, paragraph [0036]) that executes the set of instructions to function as:
a first signal processing unit configured to perform a filtering process (the AF evaluated value generating circuit 8 generates the AF evaluation signal by extracting frequency component of the output signal S7 using a band-pass filter, figure 1, paragraph [0034]) on the acquired focus signal in a case where the object is blinking at the predetermined period,
wherein, in the scan operation, the apparatus sequentially acquires a plurality of the focus signals (focus evaluation signal, figure 1, paragraphs [0020]-[0035]),
wherein each of the plurality of the focus signals is acquired based on a corresponding signal among a plurality of signals (analog image signal, figure 1, paragraphs [0020]-[0035]), each of which being output for each frame, and
the AF evaluated value generating circuit 8 generates the AF evaluation signal by extracting frequency component of the output signal S7 using a band-pass filter, figure 1, paragraph [0034], the AF evaluation signal corresponds to image signal S2 sequentially output from image pickup device 2; this indicates that “the first signal processing unit performs the filtering process on the plurality of the focus signals in a time axis direction”).
Oota fails to disclose a memory device that stores a set of instructions; and at least one processor that executes the set of instructions to function as:
a determination unit configured to determine whether an object is blinking at a predetermined period.
However, Katoh et al. discloses 
a memory device (ROM 250 stores control program, figure 1, paragraphs [0028], [0032]) that stores a set of instructions; and 
at least one processor (microcomputer 240, figure 1, paragraphs [0028], [0032]-[0033]) that executes the set of instructions to function as:
a determination unit configured to determine whether an object is blinking at a predetermined period.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Oota by the teaching of Katoh et al. in order to determine the flicker frequency (paragraph [0032]).

Regarding claim 22, OOta discloses a device comprising:
a sensor (image pickup device 2, figure 1, paragraphs [0020]-[0023]); and 
the apparatus according to claim 1 (see Examiner’s comments regarding claim 1),


Regarding claim 24, claim 24 is a method claim corresponds to apparatus claim 1; therefore, claim 24 is rejected for the same reasons given in claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oota (US 2008/0303925) in view of Katoh et al. (US 2003/0112343) further in view of Kanai et al. (US 2008/0239136).
Regarding claim 2, Oota and Katoh et al. fails to disclose wherein the at least one processor or circuit is configured to function as a second signal processing unit configured to normalize the acquired focus signal based on a luminance value in a case where the object is not blinking at the predetermined period.
However, Kanai et al. discloses a second signal processing unit configured to normalize the acquired focus signal based on a luminance value in a case where the object is not blinking at the predetermined period (low frequency component evaluated value and high frequency component evaluated value are normalized to peak values, figure 12, step 604, paragraph [0125].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Oota and Katoh et al. by the teaching of Kanai et al. in order to have a benefit of imaging is possible with good focus on a subject (paragraph [0011]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oota (US 2008/0303925) in view of Katoh et al. (US 2003/0112343) further in view of Nakano et al. (US 2005/0140815).

However, Katoh et al. discloses wherein the at least one processor or circuit is configured to further function as: 
a setting unit configured to set a plurality of focus detection areas (focus detection areas 50-94, figures 4A-4B, paragraphs [0088]-[0089]), 
wherein the determination unit performs a blinking detection on each focus detection area (blinking state, figure 10B, paragraphs [0159]-[0162]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Oota and Katoh et al. by the teaching of Nakano et al. in order to let the photographer can readily recognize that a focus detection area for which the AF correction amount has not been calculated is selected (paragraph [0162]).

Allowable Subject Matter
Claims 17-21, 23, 25 are allowed.
Regarding claim 17, the prior art of the record fails to show or fairly suggest an apparatus that moves a focus lens, performs a scan operation of sequentially acquiring a focus signal, and acquires a focus position of the focus lens based on the focus signal, the apparatus comprising: 
wherein in a case where the reliability of the detected peak is lower than a predetermined value, a scan interval in a case where the object is blinking at the predetermined period is widened as compared with a case where the object is not blinking at the predetermined period, and a re-scan operation is performed, in combination with other claim limitations.



Claim 25 is method claim corresponding to apparatus claim 17; therefore, claim 25 is allowable for the same reasons given in claim 17.

Claims 3-14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                          1/07/2022